September 11, 2008 Exhibit 10(t)  LEASE BETWEEN TEN MIDDLE ASSOCIATES (LANDLORD) & CLEAN DIESEL TECHNOLOGIES, INC. (TENANT)  Table of Contents ARTICLE 1 1 Demise, Premises, Term, Rents 1 ARTICLE 2 2 Use 2 ARTICLE 3 3 Preparation of the Demised Premises 3 ARTICLE 4 3 When Demised Premises Ready for Occupancy 3 ARTICLE 5 4 Security Deposit 4 ARTICLE 6 5 Adjustments of Rent for Changes in Real Estate Taxes 5 ARTICLE 7 6 Adjustment of Rent for Changes in Operating Costs 6 ARTICLE 8 7 Subordination, Attornment, Notice to Lessor and Mortgagees 7 ARTICLE 9 7 Quiet Enjoyment 7 ARTICLE 10 7 Assignment, Mortgaging, Subletting 7 ARTICLE 11 10 Compliance with Laws and Requirements of Public Authorities 10 ARTICLE 12 11 Insurance 11 ARTICLE 13 11 Rules and Regulations 11 ARTICLE 14 12 Alterations and Tenant's Property 12 ARTICLE 15 13 Repairs and Maintenance 13 ARTICLE 16 14 Electrical Energy & Cleaning & Janitorial Services 14 ARTICLE 17 14 Heat, Ventilation and Air Conditioning 14 ARTICLE 18 15 Landlord's other Services 15 ARTICLE 19 16 Access, Changes in Building Facilities, Name 16 ARTICLE 20 16 Shoring, Notice of Accidents, etc. 16 ARTICLE 21 17 Non-Liability and Indemnification 17 ARTICLE 22 18 Destruction or Damage 18 ARTICLE 23 18 Eminent Domain 18 ARTICLE 24 19 Surrender - Holding Over 19 ARTICLE 25 19 Conditions of Limitation 19 ARTICLE 26 20 Re-Entry By Landlord - Default Provisions 20 ARTICLE 27 21 Damages 21 ARTICLE 28 22 Waivers 22 ARTICLE 29 22 No Other Waivers or Modifications 22 ARTICLE 30 23 Curing Tenant's Defaults 23 ARTICLE 31 23 Consents - Broker 23 ARTICLE 32 23 Notices 23 ARTICLE 33 24 Arbitration 24 ARTICLE 34 25 Estoppel Certificate, Recording 25 ARTICLE 35 25 No Other Representations, Construction, Governing Law 25 ARTICLE 36 25 Parties Bound 25 ARTICLE 37 26 Certain Definitions and Constructions 26 ARTICLE 38 28 Restrictions and Mortgagee Approval 28 ARTICLE 39 28 Parking 28 ARTICLE 40 28 OptiontoRenew 28 ARTICLE 41 28 Termination Right 28 ARTICLE 42 29 Untenantability 29 EXHIBIT "A" 31 Premises Plan 31 EXHIBIT "B" 32 Rules and Regulations 32 EXHIBIT "C" 34 Work Letter 34 INSTRUCTIONS TO TENANT CONTRACTORS 35 INSTRUCTIONS TO MOVING CONTRACTORS 36 Lease dated as of September, 2008, between TEN MIDDLE ASSOCIATES, a partnership, having its office at 10 Middle Street, Bridgeport, Connecticut (hereinafter called the "Landlord") and CLEAN DIESEL TECHNOLOGIES, INC., a Delaware corporation with an office at 300 Atlantic Street, Suite 702, Stamford, CT 06901 (hereinafter called the "Tenant") WITNESSETH: In consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, Landlord and Tenant hereby agree as follows: ARTICLE 1 Demise, Premises, Term, Rents 1.01.Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord, the premises hereinafter described, in the building (referred to herein as the "Building") known as Park City Plaza, 10 Middle Street, in the City of Bridgeport, Connecticut (the "City"), for the term hereinafter stated, for the rents hereinafter reserved and upon and subject to the conditions (including limitations, restrictions and reservations) and covenants hereinafter provided.Each party hereto expressly covenants and agrees to observe and perform all of the conditions and covenants herein contained on its part to be observed and performed. 1.02.The premises hereby leased to Tenant are 5,515 rentable square feet on the 11th floor in said Building and are outlined on the floor plan(s) annexed hereto as Exhibit "A" and hereby made a part hereof.Said premises constitute and are hereinafter called the "Demised Premises" or "Premises". 1.03.The term of this Lease, for which the Demised Premises are hereby leased, shall commence on January 1,2009 or if the Landlord’s contractor does the work under Article 4 of this Lease the date of substantial completion of the Demised Premises as defined in Section 4.01(a) of this Lease if later than January 1, 2009 (hereinafter called the "Commencement Date") and shall end at noon on December 31, 2015 which ending date is hereinafter called the "Expiration Date" or shall end on such earlier date upon which said term may expire or be cancelled or terminated pursuant to any of the conditions or covenants of this Lease or pursuant to law. 1.04.Tenant shall pay to Landlord without notice or demand and without abatement, deduction or set-off, in lawful money of the United States of America, at the office of the Landlord or at such other place as Landlord may designate, the fixed rent and additional rent reserved under this Lease for each year of the term thereof, which payments shall consist of: a) Fixed Rent of Eight Hundred Ninety Three Thousand Four Hundred Thirty Six Dollars ($893,436.00) for the seven-year term of the Lease, payable as follows: (i) Fixed
